Order entered May 11, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-01196-CR

                             MICHAEL POLLARD, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F10-60037-V

                                        ORDER
       By order dated May 9, 2016, we ordered Jeffrey Buchwald to file appellant’s brief no

later than May 24, 2016. That same day, Mr. Buchwald filed a motion to extend time to file

appellant’s brief until May 19, 2016. We DENY the motion as moot. Appellant’s brief is due

on or before May 24, 2016.


                                                   /s/   ADA BROWN
                                                         JUSTICE